Citation Nr: 1114734	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  06-06 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied service-connection claim for bilateral upper extremity peripheral neuropathy, to include as secondary to service-connected diabetes mellitus with hypertension and erectile dysfunction.

2.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to service-connected diabetes mellitus with hypertension and erectile dysfunction.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome, to include as secondary to service-connected diabetes mellitus with hypertension and erectile dysfunction.

4.  Entitlement to an initial rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity.
REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1965 to April 1969.  Service in Vietnam is indicated by the evidence of record.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of December 2004 and June 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Procedural history

In the above-referenced December 2004 rating decision, the RO granted the Veteran's service-connection claims for peripheral neuropathy of the right and left lower extremities.  Two separate 10 percent disability ratings were assigned.  The Veteran disagreed with these initial ratings and perfected an appeal as to both issues.

The RO also denied the Veteran's service-connection claim for peripheral neuropathy of his upper extremities in December 2004.  The Veteran did not appeal this decision.

In April 2008, the Veteran again claimed entitlement to service-connection for neuropathy of his upper extremities.  However, in a June 2008 rating decision, the RO characterized the Veteran's claim as one for bilateral carpal tunnel syndrome, claimed as bilateral upper extremity peripheral neuropathy.  The RO denied the Veteran's claim on the merits at that time.  Although it appears that the RO did not address the Veteran's peripheral neuropathy claim in the June 2008 rating decision, it was in fact addressed in the February 2009 Statement of the Case (SOC) and January 2011 Supplemental Statement of the Case (SSOC) on a new and material evidence basis, following a timely notice of disagreement and perfection of an appeal as to that issue.  The issue of entitlement to service connection for bilateral carpal tunnel syndrome has been separated from the peripheral neuropathy claim, per the request of the Veteran [see the September 2009 hearing transcript, page 23], and has been adjudicated separately by the Appeals Management Center (AMC) in the above-referenced January 2011 SSOC.  

The Veteran and his spouse testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Waco RO in June 2009.  A transcript of the hearing has been associated with the Veteran's VA claims folder. 

In September 2009, the Board remanded the Veteran's claims for further procedural and evidentiary development.  The AMC readjudicated each of the Veteran's claims in the above-referenced January 2011 SSOC.  The Veteran's claims folder has been returned to the Board for further appellate review.

As discussed below, the Board is reopening the Veteran's service-connection claim for peripheral neuropathy of the upper extremities based on the submission of new and material evidence.  This reopened claim, as well as the Veteran's service-connection claim for bilateral carpal tunnel syndrome and his claims for higher initial ratings for his lower extremity neuropathies, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 2004, the RO denied the Veteran's service-connection claim for peripheral neuropathy of the upper extremities.  The Veteran did not appeal this decision.  

2.  The evidence associated with the claims folder subsequent to the RO's December 2004 decision is not cumulative or redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for peripheral neuropathy of the upper extremities.


CONCLUSIONS OF LAW

1.  The December 2004 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  Since the December 2004 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for peripheral neuropathy of the upper extremities.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service-connection for peripheral neuropathy of the upper extremities.  Implicit in this claim is the contention that new and material evidence which is sufficient to reopen the previously-denied claim has been received.  
On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  The VCAA has since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This change in the law is applicable to all claims filed on or after the date of enactment of VCAA, or filed before the date of enactment and not yet final as of that date.

The Board has considered this legislation with respect to the Veteran's application to reopen the previously disallowed service-connection claim.  38 U.S.C.A.             § 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006);  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Concerning the instant matter, given the favorable action taken below regarding the Veteran's application to reopen his claim, the Board finds that further discussion of VCAA is not required with respect to the claims to reopen.  Any error in the duties to notify him of the evidence necessary to substantiate his application to reopen, and to assist him in the development of his claim to reopen is harmless.  

Relevant law and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002);       38 C.F.R. § 3.303 (2010). 

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).
An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

As noted in the Introduction, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO.     See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].

The Veteran's original service-connection claim for peripheral neuropathy of the upper extremities was denied by the RO in a December 2004 rating decision.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

In essence, the RO denied the Veteran's claim in December 2004 based, in part, on a finding that the Veteran had no upper extremity neurological disability.  See the December 2004 RO rating decision, page 4.  The Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after December 2004] evidence bears directly and substantially upon this finding.

Notably, electrodiagnostic test results obtained in February 2008 specifically contained "evidence suggestive of a moderately severe, primarily demyelinating peripheral sensorimotor polyneuropathy" of the upper extremities.                         See the Veteran's February 20, 2008 VA electrodiagnostic study report.  Superimposed bilateral carpal tunnel syndrome of the wrists was also revealed during this testing.  The Board finds that this medical evidence constitutes new and material evidence as to the issue on appeal.  As noted above, for the sole purpose of establishing whether new and material evidence has been submitted, the credibility of medical opinions, although not their weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claim for service connection.  See Justus, supra.  

This new evidence relates to a fact necessary to substantiate the Veteran's service-connection claim for peripheral neuropathy of the upper extremities, and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156 (2010).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim.

The Board wishes to make it clear that although there may be of record new and material evidence sufficient to reopen the claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

For reasons which will be expressed below, the Board finds that additional development is required before the upper extremity neuropathy claim may be adjudicated on the merits.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral upper extremity peripheral neuropathy is reopened.  To that extent only, the appeal is allowed.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's remaining claims must be remanded for further procedural and evidentiary development.  

Social Security Administration (SSA) records

Additional evidence received since the 2009 Board Remand suggests that the Veteran is currently receiving disability benefits from the SSA.  See the February 2010 VA examiner's report, page 1 [indicating that the Veteran is "on disability with social [s]ecurity since 2009; . . . ."].  The evidence of record does not contain any SSA records and there is no indication such were sought.  Because such records may contain pertinent information relating to the pending claims on appeal, appropriate efforts should be made to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits].  

VA examination for Upper Extremity Disabilities

The Veteran claims entitlement to service connection for two separate upper extremity disabilities-namely, peripheral neuropathy of the upper extremities and bilateral carpal tunnel syndrome.  As noted above, the Veteran has been diagnosed with moderately severe, primarily demyelinating peripheral sensorimotor polyneuropathy of the upper extremities, as well as superimposed bilateral carpal tunnel syndrome of the wrists.  See the Veteran's February 20, 2008 VA electrodiagnostic study report.  The Veteran has claimed that both of these disabilities are either caused by, or aggravated by his service-connected diabetes mellitus with hypertension and erectile dysfunction.

With respect to the Veteran's carpal tunnel syndrome, a May 2008 VA examiner specifically opined after examination of the Veteran's wrists and upon EMG studies, that the Veteran's bilateral carpal tunnel syndrome was "less likely than not related to diabetes."  See the May 2008 VA examiner's report, page 3.  Crucially however, this examiner offered no supporting rationale to substantiate this medical conclusion.  Similarly, the February 2010 VA examiner provided no analysis, but cited merely to the May 2008 VA examiner's unsubstantiated determination, in drawing the same conclusion as to the etiology of the Veteran's carpal tunnel syndrome.  See the February 2010 VA examiner's report, page 3.  

Medical opinions without supporting rationale are afforded little, if any weight of probative value.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence]; see also Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  As such, the opinions of the May 2008 and February 2010 VA examiners, as they pertain to the etiology of the Veteran's carpal tunnel syndrome, are inadequate for rating purposes.  See 38 C.F.R. § 4.2 (2010).

With respect to the Veteran's bilateral upper extremity neuropathy claim, no opinion of record exists linking this disability to his service-connected diabetes, or ruling out any such connection.  Additionally, no opinion of record addresses whether any diagnosed upper extremity neurological disability is directly related to the Veteran's active duty service, to include his presumed exposure to Agent Orange.  Furthermore, neither VA examination addresses the question of whether the Veteran's bilateral upper extremity neurological disabilities are aggravated by his service connected diabetes mellitus with hypertension and erectile dysfunction.

Finally, the medical evidence of record is unclear in distinguishing between symptoms caused by the Veteran's upper extremity neuropathy versus those caused by his bilateral carpal tunnel syndrome.  The Board is precluded from differentiating between symptomatology attributed to two disabilities in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Accordingly, this case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions concern the current nature and etiology of the Veteran's upper extremity neurological disabilities.  Such questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Additional notice

The Board adds that the agency of original jurisdiction (AOJ) has not provided adequate notification addressing the information and evidence needed to substantiate a claim for service connection on a secondary basis.  This is significant because the statutory and regulatory provisions addressing secondary service-connection claims, outlined in 38 C.F.R. § 3.310, are different from the provisions addressing direct service-connection claims.  See 38 C.F.R. § 3.303.  Corrective notification action is thus needed.  38 C.F.R. §§ 3.159(b).

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  The VBA should contact the Veteran and request that he identify any additional medical treatment he has received for his upper and lower extremity neurological disabilities.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  VBA should also send the Veteran a letter explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the Veteran's claim of entitlement to service-connection for bilateral upper extremity peripheral neuropathy, and for bilateral carpal tunnel syndrome on a secondary basis to include aggravation by a service-connected disability.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim, in terms of 38 C.F.R. §§ 3.303 and 3.310, and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

3.  The VBA should also request the SSA to provide copies of any records pertaining to the Veteran's SSA disability benefits, to include any medical records obtained in connection with the Veteran's application.  Any materials obtained should be associated with the Veteran's VA claims folder.  If no SSA records can be found, or if they do not exist, the VBA should request specific confirmation of that fact and make a formal finding of such unavailability.

4.  The VBA should then schedule the Veteran for an appropriate VA examination.  The examiner should review the Veteran's VA claims folder and a copy of this REMAND, and after a thorough examination, should clarify what neurological disabilities currently affect the Veteran's upper extremities, if any, to include neuropathy and/or carpal tunnel syndrome.  The examiner should attempt to distinguish symptomatology attributable to any diagnosed disability, if possible.  If the examiner cannot ascribe particular symptoms to a specific diagnosis, this should be indicated.  

If the Veteran does in fact have a current neurological disability [or disabilities] of either or both upper extremities, the examiner should provide a response to the following inquiries:

a)  Identify any currently manifested neurological disability of the upper extremities to include neuropathy or carpal tunnel syndrome.

b) For each upper extremity disability identified, proffer an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that the disability is etiologically related to his military service, to include his presumed exposure to herbicides while serving in Vietnam?

c) For each upper extremity disability identified, is it as likely as not that disability is caused by his service-connected diabetes mellitus?

d) For each upper extremity disability identified, is it as likely as not that the disability that was aggravated beyond its normal progression by his service-connected diabetes mellitus?

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate baseline severity of disorder before the onset of the aggravation.  

A report should be prepared and associated with the Veteran's VA claims folder.  The examiner is requested to provide the basis for all opinions reached. If the examiner is unable to supply the requested opinions, he or she should provide an explanation for why such opinion could not be rendered.

5.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should review the Veteran's entire record, and readjudicate the Veteran's claims.  If the claims are denied, in whole or in part, the VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


